           Case 6:21-cv-00290-ADA Document 1 Filed 03/24/21 Page 1 of 7




                      UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                             WACO DIVISION


  ROCK CREEK NETWORKS, LLC,

                                                 Case No. 6:21-cv-00 290
               Plaintiff

                                                 JURY TRIAL DEMANDED
               v.

  HUAWEI TECHNOLOGIES
  CO., LTD,




               Defendant


                 COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff Rock Creek Networks, LLC (“Plaintiff” or “RCN”) files this

Complaint against Defendant Huawei Technologies Co., Ltd. (“Huawei” or

“Defendant”) for infringement of RCN’s patent: U.S. Patent No. 6,671,750 (PX-750

attached).

                                 THE PARTIES

      1.      Plaintiff and patent owner RCN is a Texas limited liability company

with its headquarters and principal place of business in Waco, Texas.

      2.      On information and belief, Defendant Huawei is an entity organized
           Case 6:21-cv-00290-ADA Document 1 Filed 03/24/21 Page 2 of 7




under the laws of China, with a place of business at Bantian Huawei Base Longgang

District, Shenzhen, Guangdong, 518129 China.

                          JURISDICTION AND VENUE

      3.      This is a patent suit brought under the United States Patent Act, namely

35 U.S.C. §§ 271, 281, and 284-285, among other laws. This Court has subject-

matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1338(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b).

Defendant markets, sells, and delivers accused products in this District, directs and

instructs customers and end users how to use the accused products in this District,

and has committed acts of infringement in this District.

      5.      Venue is proper as to Huawei in this District under 28 U.S.C. § 1391(c)

because Huawei is a foreign corporation.

                           NOTICE OF RCN’S PATENT

      6.      Plaintiff is the owner, by assignment, of U.S. Patent No. 6,671,750 (the

“’750 Patent”), entitled LAN INTERFACE, which issued on December 30, 2003. A

copy of the ’750 Patent is attached hereto as Exhibit PX-750.

      7.      RCN possesses all rights of recovery under the Asserted Patents.

      8.      Defendant has been on notice of the ’750 Patent at least as early as the

date it received service of this complaint.




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 2
           Case 6:21-cv-00290-ADA Document 1 Filed 03/24/21 Page 3 of 7




                             HUAWEI’S PRODUCTS

      9.      On information and belief, Huawei makes, imports, sells, offers to sell,

distributes, licenses, markets and/or uses switches and LAN adaptors such as the

S5720 switch, S5335-L switch, S5335-S switch, S7800 switch, S9300 switch,

S9200E switch, and SP-380 NIC (“the Accused Products”).

      10.     According to Huawei, the Accused Products support IEEE 802.3az.

This energy efficient Ethernet (EEE) decrease power consumption of the system.




http://www-

file.huawei.com/~/media/CNBG/Downloads/Product/Fixed%20Network/carrierip-

dcswitches/Huawei%20S9300E%20Switch%20Product%20Brochures.pdf.


COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 3
         Case 6:21-cv-00290-ADA Document 1 Filed 03/24/21 Page 4 of 7




                            COUNT I
              INFRINGEMENT OF U.S. PATENT NO. 6,671,750

      11.    Plaintiff realleges and incorporates by reference the allegations in the

preceding paragraphs as if fully set forth herein.

      12.    The ’750 Patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

      13.    Plaintiff is the owner by assignment of the ’750 Patent.

      14.    The Accused Products are designed to connect to provide interactive

services using applications.

      15.    Upon information and belief, Defendant has infringed and continue to

infringe one or more claims, including Claim 1, of the ’750 Patent by making, using,

importing, selling, and/or, offering for sale the Accused Products in the United States

without authority.

      16.    Defendant has infringed and continues to infringe the ’750 Patent either

directly or through the acts of inducement in violation of 35 U.S.C. § 271.

      17.    Defendant encourages others, including their customers, to use the

Accused Products in the United States without authority.

      18.    Claim 6 of the ’750 Patent recites:

             6.      A LAN interface comprising:

             a LAN controller for processing a signal transmitted from a terminal

COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 4
        Case 6:21-cv-00290-ADA Document 1 Filed 03/24/21 Page 5 of 7




                  connected to an I/O bus and then transmitting a processed signal

                  to said counter device, and for processing a signal transmitted

                  from said counter device and then transmitting a processed signal

                  to said connection device;

            a separator connected between said LAN controller and said I/O bus,

                  for electrically disconnecting said LAN controller from said I/O

                  bus; and

            a link pulse detector for operating on a predetermined voltage supplied

                  via said I/O bus and detecting a link pulse from said counter

                  device connected to said connection port;

            wherein said link pulse detector, when detecting a link pulse output

                  from the counter device, controls the LAN controller and the

                  isolation section to controllably bring them to an operation state

                  thereof and, when not detecting a link pulse output from the

                  counter device, controls the LAN controller and the isolation

                  section to controllably bring them to a non-operation state.

      19.   As exemplified in the information referenced in the above paragraphs

and the use of one or more of the Accused Products, the Accused Products include a

LAN interface that has LAN controller for processing a signal transmitted from a

terminal connected to an I/O bus and then transmitting a processed signal to said


COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 5
         Case 6:21-cv-00290-ADA Document 1 Filed 03/24/21 Page 6 of 7




counter device, and for processing a signal transmitted from said counter device and

then transmitting a processed signal to said connection device.

      20.    The Accused Product has a LAN interface that has a separator

connected between said LAN controller and said I/O bus, for electrically

disconnecting said LAN controller from said I/O bus.

      21.    The LAN interface includes a link pulse detector for operating on a

predetermined voltage supplied via said I/O bus and detecting a link pulse from said

counter device connected to said connection port.

      22.    In operation, the link pulse detector, when detecting a link pulse output

from the counter device, controls the LAN controller and the isolation section to

controllably bring them to an operation state thereof and, when not detecting a link

pulse output from the counter device, controls the LAN controller and the isolation

section to controllably bring them to a non-operation state.

      23.    Defendant’s infringing activities are and have been without authority or

license under the ’750 Patent.

      24.    Plaintiff is entitled to recover from Defendant the damages sustained

by Plaintiff as a result of Defendant’s infringing acts, which, by law, cannot be less

than a reasonable royalty, together with interest and costs as fixed by this Court,

pursuant to 35 U.S.C. § 284.




COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 6
           Case 6:21-cv-00290-ADA Document 1 Filed 03/24/21 Page 7 of 7




                              PRAYER FOR RELIEF

      WHEREFORE, Plaintiff respectfully requests the Court enter judgment

against Defendant:

      1.      declaring that the Defendant has infringed the ’750 Patent;

      2.      awarding Plaintiff its damages suffered as a result of Defendant’s

              infringement of the ’750 Patent;

      3.      awarding Plaintiff its costs, attorneys’ fees, expenses, and prejudgment

              and post-judgment interest; and

      4.      granting Plaintiff such further relief as the Court deems just and proper.

                                  JURY DEMAND

      Plaintiff hereby demands a trial by jury of all issues so triable pursuant to Fed.

R. Civ. P. 38.


Dated: March 24, 2021                      Respectfully Submitted,

                                           By: /s/ Cabrach Connor
                                           Cabrach J. Connor
                                           State Bar No. 24036390
                                           Email: cab@connorkudlaclee.com
                                           John M. Shumaker
                                           State Bar No. 24033069
                                           Email: john@connorkudlaclee.com
                                           CONNOR KUDLAC LEE PLLC
                                           609 Castle Ridge Road, Suite 450
                                           Austin, Texas 78746
                                           512.777.1254 Telephone
                                           888.387.1134 Facsimile
                                           ATTORNEYS FOR PLAINTIFF


COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 7
